DETAILED ACTION
This non-final office action is in response to claims filed 10/01/2020.
Claims 1 and 23-24 have been amended. Claims 1, 4, 7-8, 10-11, 15, and 20-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered but some are not persuasive. 
Applicant argues:
While the Applicant appreciates the Examiner's close scrutiny of the claimed invention, it is still disagreed that Arnott, Goldman and Chang teach various elements as asserted by the Examiner. Arnott discloses a visual display for the 
It is again respectfully asserted that the Examiner relies upon impermissible hindsight reconstruction in order to obviate the claimed invention. The lack of any subject matter relating to the claimed periodic table of relationships requires substantial modification of the primary reference to incorporate such functionality. Goldman discloses basic information on individual profiles but appears to teach away from collection of data records for individuals who are not within an organization.

	Applicant also argues:
Further, claim 1 was previously amended to recite that each of the contact area, at least two tiles, at least one status indicator, relationship indicator and color indicator are viewable on said single user interface. This feature of the invention embodies the unified-person record in which a quick visual inspection by a user provides integrated and comprehensive information about an individual. Incorporating this extensive functionality on a single user interface is not remotely suggested by the cited prior art.
The independent claims recite three steps for displaying a particular arrangement of information on a user interface. There are no determining, receiving, or processing steps, but just displaying. Therefore it is only required that the prior art references teach such a display arrangement already exists, or is obvious in view of previous data display arrangements. The examiner also recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant also argues:
It is again respectfully asserted that the Examiner relies upon impermissible hindsight reconstruction in order to obviate the claimed invention. The lack of any subject matter relating to the claimed periodic table of relationships requires substantial modification of the primary reference to incorporate such functionality. Goldman discloses basic information on individual profiles but appears to teach away from collection of data records for individuals who are not within an organization.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's prior art arguments directed to the amended sections of the claims are moot in view of the new grounds of rejection presented in this action.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 12, “letters, numbers, or symbols to indicate indicates” should be “letters, numbers, or symbols to indicate”.
Claim 23 is objected to because of the following informalities:
Line 13, “letters, numbers, or symbols to indicate indicates” should be “letters, numbers, or symbols to indicate”.
Claim 24 is objected to because of the following informalities:
Line 13, “numbers, or symbols to indicate indicates” should be “numbers, or symbols to indicate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8,775,517) in view of Arnott (US 2013/0198179) in view of Chang (US 8,332,782) in view of Winters (US 2014/0101149) in further view of Nesladek (US 2011/0099486).
Regarding Independent Claim 1,
Goldman teaches a method of handling one or more records of an individual's information for a User's organization (Col. 1 66-67 to Col. 2 1-11: Organizing an individual’s information for an organization) executable by way of instructions stored in a non-transitory computer usable medium (Col. 7 8-22: Computer executable instructions stored in a computer readable medium), the method comprising:
generating a graphical user interface (Col. 11 61-67: A web interface) comprising the steps of:
(1) displaying a contact area with information of an individual associated with the User's organization (Col. 27 24-61, Fig. 25A: An area with contact information including the user’s party affiliation is displayed);
(2) displaying, in the contact area, a periodic table of relationships for information corresponding to the individual (Col. 27 17-30: The profile page contains a display area indicating relationships with people), said periodic table of relationships comprising:
(a) at least two tiles positioned next to each other, each tile indicating information stored by the user's organization and corresponding to the individual (Col. 27 17-30: A plurality of tiles are displayed in the contact area and each tile is associated with a name and a description of a donor to the user’s party).
	Goldman does not teach:
 said periodic table of relationships comprising:
(b) at least one status indicator displayed on one of the tiles and having one or more letters, numbers, or symbols to indicate indicates a standing of the individual across relationship types;

said User's organization, one or more other individuals, one or more other organizations, one or more other individuals or organizations with each other, or one or more other individuals or organizations to said User's organization; and
 (d) a color indicator displayed on the tile to indicate how the relationship defined by the status indicator and the relationship indicator applies to the individual;
wherein each of said contact area, at least two tiles, at least one status indicator, relationship indicator and color indicator are viewable on said a user interface;
and (3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users.
	However, Arnott teaches a periodic table of relationships comprising:
(a) at least two tiles positioned next to each other, each tile indicating information stored by the user's organization and corresponding to the individual ([0055], Fig. 5: Tiles 510-570 are positioned next to each other and contain information corresponding to the individual (430) stored by the organization);
	(b) at least one status indicator displayed on one of the tiles and having one or more letters, numbers, or symbols to indicate indicates a standing of the individual ([0055], Fig. 5: Title 435 indicates a status of the individual in the organization and their relationship to other individuals);
(c) a relationship indicator displayed next to an edge of one of the at least two tiles and defining a relationship of the individual to at least one of:
said User's organization, one or more other individuals, one or more other organizations, one or more other individuals or organizations with each other, or one or more other individuals or organizations to said User's organization ([0056], Fig. 5: Branches connect the individual’s tile to other tiles to indicate a hierarchical relationship amongst employees of an organization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman and Arnott so that each tile indicates information stored by the user’s organization and corresponds to the individual and at least one status indicator displayed on one of the tiles has one or more letters to indicate a standing of the individual across relationship types.
	One of ordinary skill in the art would be motivated to do so in order to visualize employee relationships within an organization (Arnott [0016]).
	Goldman and Arnott do not teach:
said periodic table of relationships comprising:
 (d) a color indicator displayed on the tile to indicate how the relationship defined by the status indicator and the relationship indicator applies to the individual;

and (3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users.
However, Chang teaches:
(d) a color indicator displayed on the tile to indicate how the relationship defined by the status indicator and the relationship indicator applies to the individual (Col. 4 6-22, Col. 16 43-48: A branch linking separate nodes together may have a color indicator to identify a hierarchical relationship and status of the nodes. A node that is colored around its border has a higher status in the relationship between the two nodes (the colored branches are in contact with the nodes so thus the nodes are considered to be have a color indicator displayed on them)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman and Arnott with Chang so that a color indicator displayed on the title indicates how the relationship defined by the status indicator and the relationship indicator applies to the individual.
One of ordinary skill in the art would be motivated to do so in order to quickly identify a degree to which two individuals are related (Chang, Col. 1 32-39).
Goldman, Arnott, and Chang do not teach:

and (3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users.
However, Winters teaches a single graphical user interface in an online social network used to interact with one or more records ([0314]: A user can view and maintain relevant information on a single user interface thus eliminating the need to switch among different applications to obtain an entire view of a record).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Arnott, and Chang with Winters so that the contact area, at least two tiles, at least one status indicator, relationship indicator and color indicator are viewable on the user interface.
	One of ordinary skill in the art would be motivated to do so in order to provide a user with a compact view of a plurality of records on the user interface.
	Goldman, Arnott, Chang, and Winters do not teach:
(3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users.
	However, Nesladek teaches:
([0021]-[0024]: A social media user interface displays applications that are correlated to a specific user based on information obtained via an API).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Arnott, Chang, and Winters with Nesladek so that an application-programming interface provides an application-interface area with applications displayed to the User that are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users.
	One of ordinary skill in the art would be motivated to do so in order to exchange information with other individuals using applications that are commonly accessible for the individuals (Nesladek [0004).

Regarding Dependent Claim 4,
	Goldman, Arnott, Chang, Winters, and Nesladek teach the method of claim 1. Goldman further teaches displaying a relationship indicator comprising at least one of words: child, kid, or camper (Col. 20 lines 67-67 to Col. 21 1-3, The system can present to the user a page to manage their relationships with companies; the user can include additional information related to the position, such as their specific role or relationship with that company (i.e., children's camp)). The Examiner further notes that the User’s organization being a “children’s camp" is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding Dependent Claim 10,
Goldman, Arnott, Chang, Winters, and Nesladek teach the method of claim 1. Goldman further teaches displaying a person-information area with additional information relevant to the individual, including historical information about the individual identified in the contact area with the organization (Col. 27 23-26, Fig. 25A: A history of the individuals campaigns is displayed); relationship information between the individual identified in the contact area and other individuals related to the organization (Fig. 25A: A list of people who support the individual are displayed on the right corner; the listed people are directly connected to the user as supporters of the individuals party and political campaign).  

Regarding Dependent Claim 20,
Goldman, Arnott, Chang, Winters, and Nesladek teach the method of claim 1. Goldman further teaches wherein the periodic table of relationships is displayable by at least one of a web page displayed on a web browser (Col. 11 61-67: The system has a Web interface so users can access the system via an Web browser at a client device).


Goldman teaches a method of handling one or more records of an individual's information for a User's organization (Col. 1 66-67 to Col. 2 1-11: Organizing an individual’s information for an organization) executable by way of instructions stored in a non-transitory computer usable medium (Col. 7 8-22: Computer executable instructions stored in a computer readable medium), the method comprising: 
generating a graphical user interface (Col. 11 61-67: A web interface) comprising the steps of:
(1) displaying a contact area with information of an individual associated with the User's organization (Col. 27 24-61, Fig. 25A: An area with contact information including the user’s party affiliation is displayed);
(2) displaying, in the contact area, a periodic table of relationships for information corresponding to the individual (Col. 27 17-30: The profile page contains a display area indicating relationships with people), said periodic table of relationships comprising:
(a) at least two tiles positioned next to each other, each tile indicating information stored by the user's organization and corresponding to the individual and each tile being represented by a geometric graphic icon (Col. 27 17-30: A plurality of tiles are displayed in the contact area; each tile is associated with a name and a description of a donor to the user’s party).
Goldman does not teach:
said periodic table of relationships comprising:

(c) a relationship indicator displayed next to an edge of one of the at least two tiles and defining a relationship of the individual to at least one of:
said User's organization, one or more other individuals, one or more other organizations, one or more other individuals or organizations with each other, or one or more other individuals or organizations to said User's organization;
(d) a color indicator displayed on the tile to indicate how the relationship defined by the status indicator and the relationship indicator applies to the individual;
(3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users;
and wherein each of said contact area, at least two tiles, status indicator, relationship indicator and color indicator are viewable on a user interface.
	However, Arnott teaches:
a periodic table of relationships comprising:
([0055], Fig. 5: Tiles 510-570 are positioned next to each other and contain information corresponding to the individual (430) stored by the organization);
(b) a status indicator displayed on each of the tiles and having one or more letters, numbers, or symbols to indicate indicates a standing of the individual across relationship types, said status indicator being positioned to adjoin a corresponding tile ([0055], Fig. 5: Title 435 indicates a status of the individual in the organization and their relationship to other individuals);
(c) a relationship indicator displayed next to an edge of one of the at least two tiles and defining a relationship of the individual to at least one of:
said User's organization, one or more other individuals, one or more other organizations, one or more other individuals or organizations with each other, or one or more other individuals or organizations to said User's organization ([0056], Fig. 5: Branches connect the individual’s tile to other tiles to indicate a hierarchical relationship amongst employees of an organization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman and Arnott so that each tile indicates information stored by the user’s organization and corresponds to the individual and at 
	One of ordinary skill in the art would be motivated to do so in order to visualize employee relationships within an organization (Arnott [0016]).
Goldman and Arnott do not teach:
said periodic table of relationships comprising:
(d) a color indicator displayed on the tile to indicate how the relationship defined by the status indicator and the relationship indicator applies to the individual;
(3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users;
and wherein each of said contact area, at least two tiles, status indicator, relationship indicator and color indicator are viewable on a user interface.
However, Chang teaches:
(d) a color indicator displayed on the tile to indicate how the relationship defined by the status indicator and the relationship indicator applies to the individual (Col. 4 6-22, Col. 16 43-48: A branch linking separate nodes together may have a color indicator to identify a hierarchical relationship and status of the nodes. A node that is colored around its border has a higher status in the relationship between the two nodes (the colored branches are in contact with the nodes so thus the nodes are considered to be have a color indicator displayed on them)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman and Arnott with Chang so that a color indicator displayed on the title indicates how the relationship defined by the status indicator and the relationship indicator applies to the individual.
One of ordinary skill in the art would be motivated to do so in order to quickly identify a degree to which two individuals are related (Chang, Col. 1 32-39).
Goldman, Arnott, and Chang do not teach:
wherein each of said contact area, at least two tiles, at least one status indicator, relationship indicator and color indicator are viewable on said user interface;
and (3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users.
However, Winters teaches a single graphical user interface in an online social network used to interact with one or more records ([0314]: A user can view and maintain relevant information on a single user interface thus eliminating the need to switch among different applications to obtain an entire view of a record).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Arnott, and Chang with 
	One of ordinary skill in the art would be motivated to do so in order to provide a user with a compact view of a plurality of records on the user interface.
	Goldman, Arnott, Chang, and Winters do not teach:
(3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users.
	However, Nesladek teaches:
(3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users ([0021]-[0024]: A social media user interface displays applications that are correlated to a specific user based on information obtained via an API).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Arnott, Chang, and Winters with Nesladek so that an application-programming interface provides an application-interface area with applications displayed to the User that are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users.
 (Nesladek [0004).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8,775,517) in view of Arnott (US 2013/0198179) in view of Chang (US 8,332,782) in view of Winters (US 2014/0101149) in view of Nesladek (US 2011/0099486) in view of Terzidis (US 2005/0154606) in further view of Yang (US 2010/0057643).
Regarding Dependent Claim 7,
Goldman, Arnott, Chang, Winters, and Nesladek teach the method of claim 1, but do not teach wherein displaying said periodic table of relationships further comprises displaying a tab adjacent to and adjoining an edge of one of said tiles, to indicate a duration of the relationships defined by the status indicator displayed on the tile and the relationship indicator displayed next to the tile.
However, Terzidis teaches displaying a tab adjacent to and adjoining an edge of one of said tiles that indicate a characteristic of the tile ([0049], Fig. 2B: spokes 215a further defines a concept related to the business character unit represented by circular structure 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Arnott, Chang, Winters, and Nesladek with Terzidis so that a tab is displayed adjacent to and adjoining an edge of said tile. 

Goldman, Arnott, Chang, Winters, Nesladek, and Terzidis do not teach to indicate a duration of the relationships defined by the status indicator displayed on the tile and the relationship indicator displayed next to the tile.
However, Yang teaches indicating a duration of the relationships between an identified user and an entity ([0064]: “relationship toolbar 706 also displays additional information, such as the duration of the relationship between the user and the stored entity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Goldman, Arnott, Chang, Winters, Nesladek, and Terzidis with Yang so that the tab indicates a duration of the relationships defined by the status indicator and the relationship indicator. 
One of ordinary skill in the art would be motivated to do so in order to indicate how long a user has maintained a position within an organization.

Regarding Dependent Claim 8,
Goldman, Arnott, Chang, Winters, Nesladek, Terzidis, and Yang teach the method of claim 7. Terzidis teaches displaying a plurality of tabs indicating a characteristic of the business hierarchy ([0042]: “multiple spokes extend radially outward from the circular structure 205”). Yang teaches indicating another duration of the relationships between an identified user and an organization ([0064]: a relationship indicator can also include a duration of an organization associated with an entity).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8,775,517) in view of Arnott (US 2013/0198179) in view of Chang (US 8,332,782) in view of Winters (US 2014/0101149) in view of Nesladek (US 2011/0099486) in further view of Smarr (US 2012/0110096).
Regarding Dependent Claim 11,
Goldman, Arnott, Chang, Winters, and Nesladek teach the method of claim 1 but do not teach displaying an application area including one or more available applications determined in response to selection of at least one of the two tiles, the relationship indicator, the tab, and the additional tab.
However, Smarr teaches displaying an application area including one or more available applications determined in response to selection of at least one tile ([0071], Fig. 3B: a user selects icon 328f and in response panel 344 is revealed; panel 364 contains applications for interacting with another user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Arnott, Chang, Winters, and Nesladek with Smarr so that an application area including one or more application is displayed in response to a selection of at least one of the two tiles.
One of ordinary skill in the art would be motivated to do so in order to invoke an application with respect to a selected tile.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8,775,517) in view of Arnott (US 2013/0198179) in view of Chang (US 8,332,782) in view of Winters (US 2014/0101149) in view of Nesladek (US 2011/0099486) in view of Smarr (US 2012/0110096) in further view of Souza (US 2013/0080521).
Regarding Dependent Claim 15,
Goldman, Arnott, Chang, Winters, Nesladek, and Smarr teach the method of claim 11. Smarr further teaches displaying additional information in response to interaction with a button for displaying additional details ([0073]: “”more” button 346 h, when selected, causes additional selections for interacting with the selected contact to be displayed”). Goldman, Arnott, Chang, Winters, Nesladek and Smarr do not teach displaying a household information area via user interaction with the application area.  
However, Souza teaches displaying a household information area within a contact display area (Fig. 4: a contact’s home address is displayed within a user interface after selection of a contact’s name).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Arnott, Chang, Winters, Nesladek, and Smarr with Souza so that a household information area is displayed via interaction with the application area.
One of ordinary skill in the art would be motivated to do so in order to find a contact’s home address.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8,775,517) in view of Arnott (US 2013/0198179) in view of Chang (US 8,332,782) in view of Winters (US 2014/0101149) in view of Nesladek (US 2011/0099486) in further view of Gvelesiani (US 2008/0270458).
Regarding Dependent Claim 21,
Goldman, Arnott, Chang, Winters, and Nesladek teach the method of claim 1. Chang further teaches wherein the color indicator comprises a first color to indicate that the relationship defined by the relationship indicator applies directly to the individual (Col. 4 6-22, Col. 16 43-48: a branch linking separate nodes together may have a color indicator to identify a hierarchical relationship and status of the nodes; nodes can represent employees of an organization). Goldman, Arnott, Chang, Winters, and Nesladek do not teach a second color, different from the first color, to indicate that the relationship defined by the relationship indicator applied to an organization.
However, Gvelesiani teaches a color indicator to indicate that the relationship defined by the relationship indicator applies to an organization ([0020]: color indicators may be used to identify a user’s position within an organization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Arnott, Chang, Winters, and Nesladek with Gvelesiani so that a second color different from the first color indicates that the relationship defined by the relationship indicator applies to an organization.
One of ordinary skill in the art would be motivated to do so in order to graphically display organizational relationships between users.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8,775,517) in view of Arnott (US 2013/0198179) in view of Chang (US 8,332,782) in view of Winters (US 2014/0101149) in view of Nesladek (US 2011/0099486) in view of Terzidis (US 2005/0154606) in view of Yang (US 2010/0057643) in further view of Reed (US 2011/0041095)
Regarding Dependent Claim 22,
Goldman, Arnott, Chang, Winters, Nesladek, Terzidis, and Yang teach the method of claim 7 but do not teach wherein the tab is a five-sided polygon with two angled top planes to be shaped like a house.
However, Reed teaches a user interface element that has a five-sided polygon shape with two angled top planes to be shaped like a house ([0163]: a user interface element with a five-sided polygon shape can be displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Arnott, Chang, Winters, Nesladek, Terzidis, and Yang with Reed so that the tab is a five-sided polygon.
One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., programming), and that in combination each element merely performs the same function as it does separately (e.g., displaying information inside of a user interface element). One of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., the shape of the element has no effect on the functionality of the application and is simply a design choice). The rationale to support a conclusion that the claim would have .

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 8,775,517) in view of Arnott (US 2013/0198179) in further view of Nesladek (US 2011/0099486).
Regarding Independent Claim 23,
A method of handling one or more records of an individual's information for a User's organization (Col. 1 66-67 to Col. 2 1-11: organizing an individual’s information for an organization) executable by way of instructions stored in a non-transitory computer usable medium (Col. 7 8-22: computer executable instructions stored in a computer readable medium), the method comprising:
generating a graphical user interface (Col. 11 61-67: a web interface) comprising the steps of:
(1) displaying a contact area with information of an individual associated with the User's organization (Col. 27 24-61, Fig. 25A: an area with contact information including the user’s party affiliation is displayed);
(2) displaying, in the contact area, a periodic table of relationships for information corresponding to the individual (Col. 27 17-30: the profile page contains a display area indicating relationships with people), said periodic table of relationships comprising:
(a) at least two tiles positioned next to each other, each tile indicating information stored by the user's organization and corresponding to the individual, each tile comprising a geometric graphic icon including colors, numbers, or symbols (Col. 27 17-30: a plurality of tiles are displayed in the contact area; each tile is associated with a name and a description of a donor to the user’s party).
Goldman does not teach:
said periodic table of relationships comprising:
(b) at least one status indicator displayed on one of the tiles and having one or more letters, numbers, or symbols to indicate indicates a standing of the individual across relationship types;
(c) a relationship indicator displayed next to an edge of one of the at least two tiles and defining a relationship of the individual to at least one of:
said User's organization, one or more other individuals, one or more other organizations, one or more other individuals or organizations with each other, or one or more other individuals or organizations to said User's organization;
and (3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with 
	However, Arnott teaches:
said periodic table of relationships comprising:
(a) at least two tiles positioned next to each other, each tile indicating information stored by the user's organization and corresponding to the individual ([0055], Fig. 5: tiles 510-570 are positioned next to each other and contain information corresponding to the individual (430) stored by the organization);
(b) at least one status indicator displayed on one of the tiles and having one or more letters, numbers, or symbols to indicate indicates a standing of the individual across relationship types ([0055], Fig. 5: title 435 indicates a status of the individual in the organization and their relationship to other individuals);
(c) a relationship indicator displayed next to an edge of one of the at least two tiles and defining a relationship of the individual to at least one of:
said User's organization, one or more other individuals, one or more other organizations, one or more other individuals or organizations with each other, or one or more other individuals or organizations to said User's organization ([0056], Fig. 5: Branches connect the individual’s tile to other tiles to indicate a hierarchical relationship amongst employees of an organization).

	One of ordinary skill in the art would be motivated to do so in order to visualize employee relationships within an organization (Arnott [0016]).
Goldman and Arnott do not teach:
(3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users.
	However, Nesladek teaches:
(3) displaying an application-interface area using an application-programming interface wherein applications displayed to the User are correlated with the information of the individual and correspond to said periodic table of relationships such that displayed applications differ among different types of users ([0021]-[0024]: A social media user interface displays applications that are correlated to a specific user based on information obtained via an API).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman and Arnott with Nesladek so that an application-programming interface provides an application-interface area with 
	One of ordinary skill in the art would be motivated to do so in order to exchange information with other individuals using applications that are commonly accessible for the individuals (Nesladek [0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176